Title: To Alexander Hamilton from William Seton, 3 June 1792
From: Seton, William
To: Hamilton, Alexander



Bank of N York3rd. June 1792.
sir.

I have the honor to acknowledge the receipt of your letters of the 24th & 30th. May agreably to the request contained in the former Messrs. Beach & Canfield of Newark have been paid the sum of four thousand three hundred and fifty Dollars, for which you have their receipt enclosed. The further payments shall be made to them as you desire upon the Certificates of Mr. Melancton Smith for the quantities of shoes they may deliver at the rate of 82²⁄₉ Cents pr. pair.
I have the honour to be with the greatest respect   sir   Your obliged Obedt. Humb. servt.
Alexander Hamilton Esqr.Secretary of the Treasury of the United States
